Per Curiam,
This appeal is from an order refusing a preliminary injunction to restrain the continuance of a quarantine established by the Board of Health of Philadelphia of premises on which a case of smallpox had developed. The appeal was taken on the day that the quárantine was removed, moré than three months before the argument of this appeal, and all restraint on the appellant was removed at that time. She has since been at liberty to come and go as she willed and no decree that we could enter would enlarge the privilege that she now enjoys. There is, therefore, no actual controversy for decision. It is not the province of courts to give opinions on moot questions or abstract propositions and to enter judgments or decrees to which effect cannot be given. We concur in the views on this subject found in the opinion of the learned president judge of the Superior Court in Commonwealth v. Cairns, 18 Pa. Superior Ct. 265.
The appeal is dismissed.